Citation Nr: 1728743	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-15 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for left knee instability rated as 20 percent disabling prior to July 24, 2009, and 30 percent disabling thereafter.  (A temporary total evaluation has been assigned pursuant to 38 C.F.R. § 4.30, from August 3, 2005, to December 1, 2005.)

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected degenerative arthritis of the left knee with bursitis and chondromalacia. 

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to November 6, 2009.

(The issue of entitlement to service connection for a right knee disability will be addressed in a separate decision of the Board.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2006, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran testified at a Travel Board hearing which was chaired by one of the undersigned Veterans Law Judges (VLJ) at the RO in June 2009.  Finally, in December 2009, the Veteran testified before a different VLJ at the RO.  Transcripts of all three hearings are of record. 

When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In October 2012, the Veteran waived his right to a hearing before the third member of the decision panel. 

The Board remanded the Veteran's claim for additional development in December 2012 and July 2014.  The case is once again before the Board. 

During the appeal period, the Veteran has indicated that he is not capable of substantially gainful employment due to his service-connected disabilities.  Although TDIU has been granted effective November 6, 2009, the issue of entitlement to TDIU prior to this date remains on appeal.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part and parcel of a claim for an initial or increased rating for a disability).

In the prior December 2012 and July 2014 remands, the Board identified the issue of entitlement to an increased rating for the Veteran's left knee instability and left knee arthritis as one issue.  In the interest of clarity, the issues on appeal have been recharacterized as listed on the title page in order to more accurately reflect the disabilities that are before the Board. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee symptomatology included severe instability. 

2.  From July 24, 2009, forward, the Veteran's service-connected left knee instability is assigned a 30 percent rating, the maximum rating authorized under Diagnostic Code 5257.

3.  As a result of his service-connected degenerative arthritis of the left knee, the Veteran underwent an internal derangement of the left knee in August 2005 which resulted in a partial meniscectomy. 

4.  The Veteran's service-connected left knee arthritis is manifested by pain, tenderness, effusion, instability, and results in limitation of flexion (0-40) degrees following repetitive use testing.

5.  The Veteran's knee disabilities are shown to preclude him from securing and following substantially gainful employment consistent with his occupational and educational background prior to November 6, 2009.


CONCLUSION OF LAW

1.  The criteria for a 30 percent, but not higher, rating for left knee instability prior to July 24, 2009, have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.171a, Diagnostic Code 5257 (2016).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 30 percent for left knee instability after July 24, 2009.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.171a, Diagnostic Code 5257 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for a separate 10 percent, but not higher, initial rating for symptomatic residuals of a left knee meniscectomy have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).

4.  The criteria for the assignment of a 20 percent rating, and no higher, for the service-connected left knee arthritis have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 5260, 5261 (2016).

5.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU prior to November 6, 2009, have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.321, 4.16, 4.19 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, March 2006 and February 2010 letters notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The RO readjudicated these issues after the appropriate notice had been provided.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, service personnel records, medical treatment records, records from the Social Security Administration, VA examination reports, lay statements, and hearing transcripts. 

As noted, the Veteran's claim was remanded for additional development in December 2012 and July 2014.  Specifically, in December 2012, the Veteran's claim was remanded in order to obtain his VA treatment records and schedule him for an examination to determine the severity of his service-connected left knee disabilities.  Following this remand, the Veteran's VA treatment records were obtained, but he was not scheduled for a left knee examination.  As a result, the Board remanded the appeal in July 2014 in order to schedule him for the requested examination.  This record reflects that the Veteran was afforded the requested examination in October 2016. 

In both remands, the Board requested that a VA examiner comment on whether there was mild, moderate, or severe instability or subluxation of the left knee.  The Board also requested that an examiner opine on whether there was any locking of the knee joint and, if so, the frequency of the locking. 

The October 2016 VA examiner did not comment on the severity of the Veteran's instability or subluxation of the left knee, or whether there was locking of the knee joint.  However, the Board finds that this has not resulted in any prejudice to the Veteran as the Board is assigning the highest available rating for instability or subluxation of the knee in this decision.  With respect to evidence of locking of the left knee joint, locking is a symptom contemplated under Diagnostic Code 5258 which addresses dislocated cartilage.  As discussed below, the Board is granting a separate compensable rating under Diagnostic Code 5259 for the symptomatic residuals of left knee cartilage removal.  Moreover, the record does not indicate, and the Veteran has not alleged, that he experiences locking of the left knee.  Accordingly, the failure of the VA examiner to comment on whether the Veteran experiences locking in his left knee has not resulted in any prejudice.  Thus, upon review, the Board finds that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The report of the October 2016 examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2016).  The Veteran and his representative have not contended otherwise. 

As noted, the Veteran was afforded hearings before VLJs in June 2009 and December 2009.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

III.  Left Knee Instability

The Veteran is seeking an increased rating for his left knee instability.  Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide a 10 percent rating for mild recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.

The Veteran's left knee instability is currently assigned a 20 percent rating prior to July 24, 2009.  In order to warrant an increased rating, the evidence must show severe recurrent subluxation or lateral instability. 

A private treatment record from July 2005 documents the Veteran's complaints of left knee pain and a diminished range of motion.  Following a physical examination and a review of an MRI report, the Veteran's private physician noted that there were "multiple loose fragments in the posterior" left knee and that the Veteran's "medial meniscus is worn and thin, but seems to be intact," it was also noted that his lateral meniscus had torn.  

The Veteran underwent an internal derangement of the left knee on August 3, 2005, which revealed that his meniscus had "separated posteriorly" and had folded forward and was lying beneath the anterior horn; this meniscus was removed.  Based on this surgery, the Veteran was awarded a temporary total evaluation for his left knee instability.  However, as the surgery report notes that the Veteran's meniscus had been removed, and the record indicates that the Veteran experiences symptoms associated with the removal of his cartilage, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5259 (Cartilage, semilunar, removal of, symptomatic).  This is the maximum disability rating available under this diagnostic code.

During the August 2006 DRO hearing at the RO, the Veteran noted that he has a decreased range of motion and that his left knee is unstable.  Specifically, he reported that his knee will "just give away" and he can't control his knee.  See August 2006 Hearing Transcript, page 3.  Specifically, the Veteran reported that if he stands for too long his knee will buckle and he will "have to grab something to hold [himself] up."  Id. at 4.  He reported that he had been provided a knee brace two years ago and that he cannot stand or sit for long periods of time as a result of his service-connected left knee disability.  Id. at 4. 

A private treatment record from August 2006 documents the Veteran's complaints of continuous left knee pain and that he "frequently feels that the knee will buckle."  It was also noted that he could not walk more than a block without stopping due to pain and that he experiences pain while flexing and extending his knee.

Upon examination in November 2006, the Veteran complained that his knee will give way on a daily basis but does not cause him to fall.  He complained of pain but denied having any flare-ups.  A physical examination revealed that the Veteran walked with a limp and he demonstrated 1+ laxity of the cruciate and collateral ligaments which the examiner described as "mild."  

A VA treatment record from August 2008 documents the Veteran's complaints that he has difficulty walking because of knee pain, buckling, and swelling.  A physical examination revealed "1+ LCL laxity." 

The Veteran was afforded a VA examination in September 2008 where it was noted that he needed a cane to walk and was unable to walk for more than a few yards.  The examiner stated that instability of the left knee was not present.  

An Orthopedic Clinic note from December 2008 indicates that the Veteran's "left knee pain has caused a gait abnormality that is exacerbated with ambulation greater than around the house."  A clinical examination noted that he had full, active range of motion and no ligamentous laxity.

During the June 2009 hearing, the Veteran reported that his left knee is weak and he is not able to stand for very long or walk distances.  He reported that his knee will constantly buckle or give out and that he was provided knee braces for the buckling and falling.  See the July 2009 Hearing Transcript, page 6.  He reported that he is not able to stand or support himself without some type of support such as a cane or knee brace.  Id.  The Veteran also reported that he experiences instability of his knee "to a point where the knee will just pop on its own and just snap."  Id. at 14.  It was also noted that the Veteran had been prescribed a knee brace because of his instability, but he was unable to wear it because of swelling.  Id. at 15.

A July 15, 2009, VA orthopedic surgery consult report documented that the Veteran walked with an antalgic gait and used a cane to help offset the weight of his left side.  Tenderness and severe crepitus were noted along with severe laxity.  This treatment record was signed on July 24, 2009.

In an October 2009 rating decision, the RO increased the disability rating assigned to the Veteran's left knee instability to 30 percent.  The RO indicated that that the increased rating was being assigned as of July 24, 2009, because this was the date VA treatment records show a worsening of the Veteran's disability.  

The Board notes that the symptoms cited by the October 2009 rating decision to justify the increased rating for the service-connected left knee instability had been present throughout the appeal period.  For example, the use of a knee brace to deal with instability was noted during the August 2006 DRO hearing.  The November 2006 VA examination also documented clinical evidence of instability in the Veteran's knee.  Finally, the Veteran has consistently stated that his left knee is unstable and will buckle or give way on him on a daily basis.  As a result, the Board finds that an increased 30 percent disability is warranted throughout the appeal period.  To the extent various VA examinations or treatment records indicate that instability was not present, these records are inaccurate as the medical history set forth above clearly indicates that severe instability of the Veteran's left knee has been present throughout the appeal period.  A 30 percent rating is therefore warranted prior to July 24, 2009.

Beginning on July 24, 2009, the Veteran's service-connected left knee instability is rated as 30 percent disabling.  This is the maximum schedular rating available under this diagnostic code.  As such, the Board is unable to consider or grant a higher schedular rating.  

IV.  Degenerative Arthritis

The Veteran has been diagnosed with degenerative arthritis in his left knee.  Therefore, the Board will rate his service-connected disability under Diagnostic Code 5003 (degenerative arthritis) which requires application of 5260 (limitation of flexion) and 5261 (limitation of extension).

Normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

During a November 2006 VA examination, the Veteran complained of knee pain but denied having any flare-ups.  Range of motion testing revealed full extension and 100 degrees of active flexion and 110 degrees of passive flexion.  Repetitive motion testing did not have any impact on the Veteran's range of motion. 

A VA treatment record from August 2008 documents the Veteran's complaints that he has difficulty walking because of knee pain, buckling, and swelling.  A physical examination revealed left knee range of motion from -5 to 130 degrees. 

The Veteran was afforded a VA examination in September 2008 where it was noted that he walked with a cane and was unable to walk for more than a few yards.  Clinical testing revealed 0 to 60 degrees of flexion; however, following repetitive use testing, the Veteran's left knee flexion was limited to 40 degrees.  

A September 10, 2008, VA treatment record reported that the Veteran maintained full range of motion in his knee.  However, a VA treatment record from September 17, 2008, one week later, noted that the Veteran's left knee range of motion was limited to 90 degrees.

A July 15, 2009, VA orthopedic surgery consult report documented that the Veteran walked with an antalgic gait and used a cane to help offset the weight of his left side.  Clinical testing revealed flexion limited to 110 degrees with increased pain during range of motion testing.

The Veteran was afforded a VA examination in March 2010 where it was noted that he experienced a flare-up of his left knee during the past year and that his knee is chronically incapacitating.  Although the examiner conducted range of motion testing, it is unclear what knee was being examined as the report oscillates between attributing the range of motion findings to the right and left knees. 

Pursuant to the Board's July 2014 remand instructions, the Veteran was provided an additional VA examination in October 2016.  During this examination, hr reported experiencing flare-ups of left knee pain that last for several hours if he walks too much.  Clinical testing revealed that the Veteran's left knee range of motion was zero to 110 degrees.  It was also noted that the Veteran's range of motion was impacted by pain and that he experiences crepitus and tenderness on palpation of the joint.  Repetitive use testing resulted in a diminished range of motion of zero to 100 degrees. 

Accordingly, at its most severe, the Veteran's left knee range of motion was limited to 40 degrees following repetitive use testing during the September 2008 VA examination.  As a result, the Board finds that the Veteran's disability more nearly approximates the criteria for an increased, 20 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.7; see also DeLuca, supra.   In order to warrant the next higher 30 percent rating, the Veteran's right knee flexion must be limited to 15 degrees.  This level of functional impairment has not been approximated during the appeal period. 

V.  Entitlement to TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (age of the Veteran may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As discussed, the Board is granting an increased rating of 30 percent for the Veteran's left knee instability, a 20 percent rating for left knee limitation of flexion, and a 10 percent rating for symptomatic cartilage removal residuals.  Prior to November 6, 2009, the Veteran had also been granted service connection for a lumbar spine disability rated at 40 percent disabling.  Based on these ratings, the Board finds that the Veteran has satisfied the schedular criteria for a TDIU rating prior to November 6, 2009.  See 38 C.F.R. § 4.25.

In his October 2006 application for increased compensation based on unemployability, the Veteran indicated that he worked as a bus driver and had completed one year of college. 

In a September 2005 letter, H.J., M.D., noted that the Veteran is "totally disabled for all activities that require standing or walking" as a result of his service-connected knee disability; however, Dr. H.J. stated that the Veteran "is not disabled for activities that would allow him to sit."  In a subsequent November 3, 2005 letter, Dr. H.J. indicated that the Veteran's lumbar spine fusion will also impact his ability to work, but he did not explain how this would impact his employability. 

The Veteran was afforded a VA examination to determine the severity of his service-connected lumbar spine examination in April 2006.  Clinical testing revealed that that the Veteran maintained only 15 degrees of forward flexion of his thoracolumbar spine.  Similarly, a VA spine examination conducted in March 2007 revealed that the Veteran maintained only 30 degrees of forward flexion of his spine.  It was also noted that the Veteran stopped working as a result of his lumbar spine and bilateral knee disabilities. 

During a November 2006 VA examination, the Veteran indicated that he is no longer working, in part, because of his back and knee disabilities.  He reported that his left knee hurts on a daily basis and rated the pain as 8-9 out of 10.  It was noted that the Veteran's left knee gives away almost daily and that he uses a brace for stability.  The examiner estimated that the Veteran could walk a maximum of one block at a time. 

Upon examination in September 2008, a VA examiner indicated that the Veteran is able to stand for 15-20 minutes and is unable to walk more than a few yards. 

A physical therapy treatment record from September 2008 notes that the Veteran is unable to ambulate for longer than 10 minutes and has a "decreased ability to perform a sit to stand from [a] chair."

The Veteran's VA outpatient treatment records include a July 15, 2009 orthopedic surgery consult, which notes that he has severe osteoarthritis of both knees.  It was reported that the Veteran's "pain is worse when he gets up first thing after sitting for prolonged periods and is to the point where he has to use a cane to ambulate." As a result, the treating clinician noted that the Veteran has severe osteoarthritis of both knees which "precludes him from any type of vocation." 

During the December 2009 hearing, the Veteran testified that he used to work as a bus driver.  He also reported that he was required to step off the bus to assist others and that he would have to stand, stoop, and bend as part of his job duties.  The Veteran reported that he was forced to leave his job because of the pain he experienced. 

As discussed above, the Veteran's private physician indicated in a September 2005 letter that his service-connected knee disabilities would not preclude him from having a sedentary job; however, the Veteran has an employment history as a professional driver, and this occupation required him to frequently stand, bend over, and get on and off the bus to assist others.  The clinical evidence of record indicates that the Veteran's knee disabilities result in difficulty standing out of a chair.  See the September 2008 physical therapy note.  The Veteran also has increase pain after sitting for a prolonged period.  See the July 15, 2009 treatment record.  As such, on this record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected knees prior to November 6, 2009.   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the Board finds that an assignment of a TDIU rating is warranted prior to November 6, 2009.


ORDER

An increased disability rating of 30 percent, but no higher, is granted prior to July 24, 2009, for the service-connected left knee instability, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 30 percent for service-connected left knee instability is denied.

A separate 10 percent, but not higher, rating is granted for symptomatic removal of left knee cartilage effective from August 3, 2005, subject to the law and regulations governing the payment of monetary benefits. 

An increased rating of 20 percent, but not higher, rating for the service-connected left knee arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating is granted effective August 25, 2005, subject to the law and regulations governing the payment of monetary benefits.




			
	MILO H. HAWLEY                               MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                   C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


